File No . 2-95553 811-4215 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre‑Effective Amendment No. [] Post‑Effective Amendment No. 37 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 37 [X] (Check appropriate box or boxes.) DREYFUS PREMIER GNMA FUND, INC. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maine Lane New York, NY 10038-4982 It is proposed that this filing will become effective on July 15, 2011 pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: Facing sheet of the Registration Statement. Part C to the Registration Statement (including signature page). Exhibit (n) to Item 28 to the Registration Statement. This Post-Effective Amendment is being filed solely to file revised Rule 18f-3 Plans as Exhibit (n) to Item 28 to this Registration Statement on Form N-1A. Part A and Part B of Post-Effective Amendment No. 36 to the Registration Statement on Form N-1A filed on August 26, 2010 pursuant to Rule 485(b) under the Securities Act of 1933, as amended, are incorporated by reference herein. Dreyfus Premier GNMA Fund, Inc. -Dreyfus GNMA Fund PART C. OTHER INFORMATION Item 28. EXHIBITS: (a) Registrant's Articles of Incorporation and Articles of Amendment are incorporated by reference to Exhibit (1)(b) of Post-Effective Amendment No. 15 to the Registration Statement on Form N-1A, filed on, filed on June 24, 1994. (a)(2) Articles of Amendment is incorporated by reference to Exhibit (a)(2) of Post-Effective Amendment No. 32 to the Registration Statement on Form N-1A, filed on August 28, 2007. (b) Registrant's Amended By‑Laws is incorporated by reference to Exhibit (b) of Post-Effective Amendment No. 32 to the Registration Statement on Form N-1A, filed on August 28, 2007. (d) Management Agreement is incorporated by reference to Exhibit (d) of Post-Effective Amendment No. 32 to the Registration Statement on Form N-1A, filed on August 28, 2007. (e)(1) Form of Amended Distribution Agreement is incorporated by reference to Exhibit (e)(1) of Post-Effective Amendment No. 36 to the Registration Statement on Form N-1A, filed on August 28, 2007. (e)(2) Forms of Service Agreements are incorporated by reference to Exhibit (e) of Post-Effective Amendment No. 23 to the Registration Statement on Form N-1A, filed on August 26, 2010. (e)(3) Forms of Supplement to Service Agreements are incorporated by reference to Exhibit (e)(3) of Post-Effective Amendment No. 32 to the Registration Statement on Form N-1A, filed on August 28, 2007. (g) Custody and Services Agreement is incorporated by reference to Exhibit (g) of Post Effective Amendment No. 25 to the Registration Statement on Form N-1A, filed on August 16, 2002. (h)(1) Shareholder Services Plan is incorporated by reference to Exhibit (h)(1) of Post Effective Amendment No. 31 to the Registration Statement on Form N-1A, Filed on December 15, 2006. (h)(2) Service Plan is incorporated by reference to Exhibit (h)(2) of Post Effective Amendment No. 31 to the Registration Statement on Form N-1A, Filed on December 15, 2006. (h)(3) Amended and Restated Transfer Agency Agreements is incorporated by reference to Exhibit (h)(3) of Post-Effective Amendment No.33 to the Registration Statement on Form N-1A filed on August 27, 2008. (i) Opinion and consent of Stroock & Stroock & Lavan, LLP is incorporated by reference to Exhibit (10) of Post Effective Amendment No. 19 to the Registration Statement on Form N-1A, filed on August 29, 1996. (j) Consent of Ernst & Young, LLP, Independent Registered Public Accounting Firm is incorporated by reference to Exhibit (j)of Post-Effective Amendment No. 36 to the Registration Statement on Form N-1A, filed on August 26, 2010. (m)(1) Rule 12b-1 Service Plan, as amended is incorporated by reference to Exhibit (m) of Post-Effective Amendment No. 23 to the Registration Statement on Form N-1A, filed on August 28, 2000. (m)(2) Rule 12b-1 Distribution Plan is incorporated by reference to Exhibit (m)(2) of Post Effective Amendment No. 31 to the Registration Statement on Form N-1A, Filed on December 15, 2006. (n) Rule 18f-3 Plan* (p) Code of Ethics is incorporated by reference to Exhibit (p) of Post-Effective Amendment No. 33 to the Registration Statement on Form N-1A, filed on August 27, 2008. (p)(1) Code of Ethics for the Non-Management Board Members of the Dreyfus Family of Funds is incorporated by reference to Exhibit (p)(1) of Post-Effective Amendment No. 35 to the Registration Statement on Form N-1A, filed on July 1, 2010. * Filed herewith. OTHER EXHIBITS: (a) Power of Attorney is incorporated by reference to Other Exhibits (a) of Post-Effective Amendment No. 35 to the Registration Statement on Form N-1A, filed on July 1, 2010. (b) Certificate of Assistant Secretary is incorporated by reference to Other Exhibit (b) of Post-Effective Amendment No. 35 to the Registration Statement on Form N-1A, filed on July 1, 2010. Item 24. PERSONS CONTROLLED BY OR UNDER COMMON CONTROL WITH REGISTRANT: Not Applicable Item 25. INDEMNIFICATION: The Statement as to the general effect of any contract, arrangements or statue under which a Board member, officer, underwriter or affiliated person of the Registrant is insured or indemnified in any manner against any liability which may be incurred in such capacity, other than insurance provided by any Board member, officer, affiliated person or underwriter for their own protection, is incorporated by reference to Exhibit (b) of Part C of Post-Effective Amendment No. 23 to the Registration Statement on Form N-1A, filed on August 28, 2000. Reference is also made to the Distribution Agreement attached as Exhibit (e) of this Post-Effective Amendment No. 24 to the Registration Statement on Form N-1A, filed on August 23, 2001. Item 26. BUSINESS AND OTHER CONNECTIONS OF INVESTMENT ADVISER: The Dreyfus Corporation ("Dreyfus") and subsidiary companies comprise a financial service organization whose business consists primarily of providing investment management services as the investment adviser, manager and distributor for sponsored investment companies registered under the Investment Company Act of 1940 and as an investment adviser to institutional and individual accounts. Dreyfus also serves as sub-investment adviser to and/or administrator of other investment companies. MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, serves primarily as a registered broker-dealer of shares of investment companies sponsored by Dreyfus and of other investment companies for which Dreyfus acts as investment adviser, sub-investment adviser or administrator. Item 31. Business and Other Connections of Investment Adviser (continued) Officers and Directors of Investment Adviser Name and Position With Dreyfus Other Businesses Position Held Dates Jonathan Baum Chief Executive Officer and Chair of the Board MBSC Securities Corporation ++ Chief Executive Officer Chairman of the Board 3/08 - Present 3/08 - Present J. Charles Cardona President and Director MBSC Securities Corporation ++ Director Executive Vice President 6/07 – Present 6/07 - Present Universal Liquidity Funds plc+ Director 4/06 - Present Diane P. Durnin Vice Chair and Director None Robert G. Capone Director MBSC Securities Corporation ++ Executive Vice President Director 4/07 - Present 4/07 - Present The Bank of New York Mellon***** Vice President 2/06 - Present Mitchell E. Harris Director Standish Mellon Asset Management Company LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 Chairman Chief Executive Officer Member, Board of Managers 2/05 – Present 8/04 – Present 10/04 - Present Alcentra NY, LLC ++ Manager 1/08 - Present Alcentra US, Inc. ++ Director 1/08 - Present Alcentra, Inc. ++ Director 1/08 - Present BNY Alcentra Group Holdings, Inc. Director 10/07 - Present Pareto New York LLC ++ Manager 11/07 - Present Standish Ventures LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 President Manager 12/05 - Present 12/05 - Present Palomar Management London, England Director 12/97 - Present Palomar Management Holdings Limited London, England Director 12/97 - Present Pareto Investment Management Limited London, England Director 9/04 - Present Jeffrey D. Landau Executive Vice President and Director The Bank of New York Mellon + Executive Vice President 4/07 - Present Allomon Corporation + Treasurer 12/07 - Present APT Holdings Corporation + Treasurer 12/07 - Present BNY Mellon, N.A. + Treasurer 7/07 - 0/10 Mellon Funding Corporation + The Bank of New York Mellon Corporation + Treasurer
